
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5114
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 19, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To extend the authorization for the
		  national flood insurance program, to identify priorities essential to reform
		  and ongoing stable functioning of the program, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Flood Insurance Reform
			 Priorities Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Extension of national flood insurance
				program.
					Sec. 4. Maximum coverage limits.
					Sec. 5. Phase-in of actuarial rates for certain pre-firm
				properties, severe repetitive loss properties, and properties substantially
				damaged or substantially improved.
					Sec. 6. 5-year delay in effective date of mandatory purchase
				requirement for new flood hazard areas.
					Sec. 7. 5-year phase-in of flood insurance rates for newly
				mapped areas.
					Sec. 8. Increase in annual limitation on premium
				increases.
					Sec. 9. Consideration of construction, reconstruction, and
				improvement of flood protection systems in determination of flood insurance
				rates.
					Sec. 10. Discounted flood insurance rates for properties
				protected by a flood-protection system from less than a 100-year frequency
				flood.
					Sec. 11. Treatment of certain flood protection
				projects.
					Sec. 12. Prohibition of extension of subsidized rates to lapsed
				policies.
					Sec. 13. Notification to homeowners regarding mandatory
				purchase requirement applicability and rate phase-ins.
					Sec. 14. Community outreach plan for updating floodplain areas
				and flood-risk zones.
					Sec. 15. Notification of establishment of flood
				elevations.
					Sec. 16. Coverage for additional living expenses and business
				interruption.
					Sec. 17. Exception to waiting period for effective date of
				policies.
					Sec. 18. Minimum deductibles for claims.
					Sec. 19. Payment of premiums in installments for residential
				properties.
					Sec. 20. Termination of force-placed insurance.
					Sec. 21. Enforcement.
					Sec. 22. Notification to tenants of availability of contents
				insurance.
					Sec. 23. Grants for direct funding of mitigation activities for
				individual repetitive claims properties.
					Sec. 24. Flood insurance outreach.
					Sec. 25. Treatment of swimming pool enclosures outside of
				hurricane season.
					Sec. 26. Requirements relating to windstorm and
				flood.
					Sec. 27. Notice of availability of flood insurance and escrow
				in RESPA good faith estimate.
					Sec. 28. Authorization of additional FEMA staff.
					Sec. 29. Plan to verify maintenance of flood insurance on
				Mississippi and Louisiana properties receiving emergency supplemental
				funds.
					Sec. 30. Flood insurance advocate.
					Sec. 31. Treatment of previously mapped areas.
					Sec. 32. Remapping of areas with improved levees.
					Sec. 33. Appeals.
					Sec. 34. Eligibility of property demolition and rebuilding
				under flood mitigation assistance program.
					Sec. 35. Study regarding mandatory purchase requirement for
				non-federally related loans.
					Sec. 36. Study of methods to increase flood insurance program
				participation by low-income families and families in rural communities and on
				Indian reservations.
					Sec. 37. Report on inclusion of building codes in floodplain
				management criteria.
					Sec. 38. Study on repaying flood insurance debt.
					Sec. 39. Study regarding certain harbor areas.
					Sec. 40. Study regarding hazard modeling.
					Sec. 41. Study regarding impact of rate increases on pre-FIRM
				properties.
					Sec. 42. Study of effects of Act.
					Sec. 43. Reimbursement for costs incurred by homeowners
				obtaining letters of map amendment.
					Sec. 44. Interim final rulemaking.
					Sec. 45. Study on private insurance market, community
				participation in the National Flood Insurance Program, and the regionalization
				of the National Flood Insurance Program.
					Sec. 46. Ethics compliance.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)since the enactment of National Flood
			 Insurance Act of 1968, the national flood insurance program has been the
			 primary source of reliable, reasonably priced, flood insurance coverage for
			 millions of American homes and businesses;
				(2)today over
			 5,500,000 homes and businesses in the United States rely on the national flood
			 insurance program to provide a degree of financial security;
				(3)although
			 participation in the national flood insurance program has, in the past, largely
			 been limited to properties required to participate in the program because of
			 the program’s mandatory purchase requirement for properties in special flood
			 hazard areas with loans from federally regulated lenders, recent annual and
			 extraordinary flooding has resulted in the program enjoying its highest
			 voluntary participation since the establishment of the mandatory flood
			 insurance purchase requirement;
				(4)several years of
			 below-average flood claims losses and increased voluntary participation in the
			 national flood insurance program have allowed the program to fully service the
			 debt incurred following Hurricanes Katrina and Rita and allowed the program to
			 pay $598,000,000 of the principal of that outstanding debt;
				(5)though significant
			 reforms are needed to further improve the financial outlook of the national
			 flood insurance program, long-term and reliable authorization of the program is
			 an essential element to stabilizing the already fragile United States housing
			 market;
				(6)increased flooding
			 in areas outside designated special flood hazard areas prompted the Executive
			 and the Congress in 2002 to begin calling for the national flood insurance
			 program to develop and disseminate revised, updated flood insurance rate maps
			 that reflect the real risk of flooding for properties not previously identified
			 as being located within a special flood hazard area;
				(7)dissemination of
			 accurate, up-to-date, flood-risk information remains a primary goal of the
			 national flood insurance program and such information should be disseminated as
			 soon as such information is collected and available;
				(8)communities should
			 be encouraged to make their residents aware of updated flood-risk data while
			 communities are assessing and incorporating updated flood-risk data into
			 long-term community planning;
				(9)the maximum
			 coverage limits for flood insurance policies should be increased to reflect
			 inflation and the increased cost of housing; and
				(10)phasing out flood
			 insurance premium subsidies currently extended to vacation homes, second homes,
			 and commercial properties would result in significant average annual savings to
			 the national flood insurance program.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to identify priorities essential to the
			 reform and ongoing stable functioning of the national flood insurance
			 program;
				(2)to increase
			 incentives for homeowners and communities to participate in the national flood
			 insurance program and to improve oversight to ensure better accountability of
			 the national flood insurance program and the Federal Emergency Management
			 Agency; and
				(3)to increase
			 awareness of homeowners of flood risks and improve the information regarding
			 such risks provided to homeowners.
				3.Extension of national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by
			 striking September 30, 2008 and inserting September 30,
			 2015.
			(b)FinancingSection 1309(a) of such Act (42 U.S.C. 4016(a))
			 is amended by striking September 30, 2008 and inserting
			 September 30, 2015.
			(c)Extension of
			 pilot program for mitigation of severe repetitive loss
			 propertiesSection 1361A of the National Flood Insurance Act of
			 1968 (42 U.S.C.
			 4102a) is amended—
				(1)in subsection
			 (k)(1), by striking 2005, 2006, 2007, 2008, and 2009 and
			 inserting 2011, 2012, 2013, 2014, and 2015; and
				(2)by striking
			 subsection (l).
				4.Maximum coverage
			 limitsSubsection (b) of
			 section 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b))
			 is amended—
			(1)in paragraph (2),
			 by striking $250,000 and inserting
			 $335,000;
			(2)in paragraph (3),
			 by striking $100,000 and inserting $135,000;
			 and
			(3)in paragraph
			 (4)—
				(A)by striking
			 $500,000 each place such term appears and inserting
			 $670,000; and
				(B)by inserting
			 before ; and the following: ; except that, in the case of
			 any nonresidential property that is a structure containing more than one
			 dwelling unit that is made available for occupancy by rental (notwithstanding
			 the provisions applicable to the determination of the risk premium rate for
			 such property), additional flood insurance in excess of such limits shall be
			 made available to every insured upon renewal and every applicant for insurance
			 so as to enable any such insured or applicant to receive coverage up to a total
			 amount that is equal to the product of the total number of such rental dwelling
			 units in such property and the maximum coverage limit per dwelling unit
			 specified in paragraph (2); except that in the case of any such multi-unit,
			 nonresidential rental property that is a pre-FIRM structure (as such term is
			 defined in section 578(b) of the National Flood Insurance Reform Act of 1994
			 (42 U.S.C.
			 4014 note)), the risk premium rate for the first $500,000 of
			 coverage shall be determined in accordance with section 1307(a)(2) and the risk
			 premium rate for any coverage in excess of such amount shall be determined in
			 accordance with section 1307(a)(1).
				5.Phase-in of actuarial
			 rates for certain pre-firm properties, severe repetitive loss properties, and
			 properties substantially damaged or substantially improved
			(a)In
			 GeneralSection 1308(c) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4015(c)) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (7); and
				(2)by inserting after
			 paragraph (1) the following new paragraphs:
					
						(2)Nonresidential
				propertiesAny nonresidential property, which term shall not
				include any multifamily rental property that consists of four or more dwelling
				units.
						(3)Non-primary
				residencesAny residential property that is not the primary
				residence of any individual, including the owner of the property or any other
				individual who resides in the property as a tenant.
						(4)Recently
				purchased pre-FIRM single-family propertiesAny single family
				property that—
							(A)has been
				constructed or substantially improved and for which such construction or
				improvement was started, as determined by the Director, before December 31,
				1974, or before the effective date of the initial rate map published by the
				Director under paragraph (2) of section 1360 for the area in which such
				property is located, whichever is later; and
							(B)is purchased after the effective date of
				this paragraph, pursuant to section 5(c)(1) of the Flood Insurance Reform
				Priorities Act of 2010.
							(5)Severe
				repetitive loss propertiesAny severe repetitive loss property, as
				such term is defined in section 1361A(b), that is so designated as such as a
				result of losses occurring on or after the date of the enactment of the Flood
				Insurance Reform Priorities Act of 2010.
						(6)Properties
				substantially damaged or substantially improvedAny property
				that, on or after the date of the enactment of the Flood Insurance Reform and
				Priorities Act of 2010, has experienced or sustained—
							(A)substantial damage
				exceeding 50 percent of the fair market value of such property; or
							(B)substantial
				improvement exceeding 30 percent of the fair market value of such
				property.
							.
				(b)Technical
			 AmendmentsSection 1308 of the National Flood Insurance Act of
			 1968 (42 U.S.C.
			 4015) is amended—
				(1)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking the limitations provided under
			 paragraphs (1) and (2) and inserting subsection (e);
			 and
					(B)in paragraph (1),
			 by striking , except and all that follows through
			 subsection (e); and
					(2)in subsection (e),
			 by striking paragraph (2) or (3) and inserting paragraph
			 (7).
				(c)Effective Date
			 and Transition
				(1)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 beginning upon the expiration of the 3-year period that begins on the date of
			 the enactment of this Act, except as provided in paragraph (2) of this
			 subsection.
				(2)Transition for
			 properties covered by flood insurance upon effective date
					(A)Increase of
			 rates over timeIn the case
			 of any property described in paragraph (2), (3), (4), (5), or (6) of section
			 1308(c) of the National Flood Insurance Act of 1968, as amended by subsection
			 (a) of this section, that, as of the effective date under paragraph (1) of this
			 subsection, is covered under a policy for flood insurance made available under
			 the national flood insurance program for which the chargeable premium rates are
			 less than the applicable estimated risk premium rate under section 1307(a)(1)
			 for the area in which the property is located, the Director of the Federal
			 Emergency Management Agency shall increase the chargeable premium rates for
			 such property over time to such applicable estimated risk premium rate under
			 section 1307(a)(1).
					(B)Annual
			 increaseSuch increase shall
			 be made by increasing the chargeable premium rates for the property (after
			 application of any increase in the premium rates otherwise applicable to such
			 property), once during the 12-month period that begins upon the effective date
			 under paragraph (1) of this subsection and once every 12 months thereafter
			 until such increase is accomplished, by 20 percent (or such lesser amount as
			 may be necessary so that the chargeable rate does not exceed such applicable
			 estimated risk premium rate or to comply with subparagraph (C)).
					(C)Properties
			 subject to phase-in and annual increasesIn the case of any
			 pre-FIRM property (as such term is defined in section 578(b) of the National
			 Flood Insurance Reform Act of 1974), the aggregate increase, during any
			 12-month period, in the chargeable premium rate for the property that is
			 attributable to this paragraph or to an increase described in section 1308(e)
			 of the National Flood Insurance Act of 1968 may not exceed 20 percent.
					(D)Full actuarial
			 ratesThe provisions of
			 paragraphs (2), (3), (4), (5), and (6) of such section 1308(c) shall apply to
			 such a property upon the accomplishment of the increase under this paragraph
			 and thereafter.
					6.5-year delay in
			 effective date of mandatory purchase requirement for new flood hazard
			 areas
			(a)In
			 generalSection 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by
			 adding at the end the following new subsections:
				
					(i)Delayed
				effective date of mandatory purchase requirement for new flood hazard
				areas
						(1)In
				generalIn the case of any
				area that was not previously designated as an area having special flood hazards
				and that, pursuant to any issuance, revision, updating, or other change in
				flood insurance maps that takes effect on or after September 30, 2007, becomes
				designated as an area having special flood hazards, if each State and local
				government having jurisdiction over any portion of the geographic area has
				complied with paragraph (2), such designation shall not take effect for
				purposes of subsection (a), (b), or (e) of this section, or section 202(a) of
				this Act, until the expiration of the 5-year period beginning upon the date
				that such maps, as issued, revised, update, or otherwise changed, become
				effective.
						(2)Notice
				requirementsA State or local
				government shall be considered to have complied with this paragraph with
				respect to any geographic area described in paragraph (1) only if the State or
				local government has, before the effective date of the issued, revised,
				updated, or changed maps, and in accordance with such standards as shall be
				established by the Director—
							(A)developed an evacuation plan to be
				implemented in the event of flooding in such portion of the geographic area;
				and
							(B)developed and implemented an outreach and
				communication plan to advise occupants in such portion of the geographic area
				of potential flood risks, appropriate evacuation routes under the evacuation
				plan referred to in subparagraph (A), the opportunity to purchase flood
				insurance, and the consequences of failure to purchase flood insurance.
							(3)Rule of
				constructionNothing in paragraph (1) may be construed to affect
				the applicability of a designation of any area as an area having special flood
				hazards for purposes of the availability of flood insurance coverage, criteria
				for land management and use, notification of flood hazards, eligibility for
				mitigation assistance, or any other purpose or provision not specifically
				referred to in paragraph (1).
						(j)Availability of
				preferred risk rating method premiumsThe preferred risk rate method premium
				shall be available for flood insurance coverage for properties located in areas
				referred to in subsection (i)(1) and during the time period referred to in
				subsection
				(i)(1).
					.
			(b)Conforming
			 amendmentThe second sentence of subsection (h) of section 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(h)) is amended by
			 striking Such and inserting Except for notice regarding a
			 change described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C.
			 4012a(i)(1)), such.
			(c)No
			 refundsNothing in this
			 section or the amendments made by this section may be construed to authorize or
			 require any payment or refund for flood insurance coverage purchased for any
			 property that covered any period during which such coverage is not required for
			 the property pursuant to the applicability of the amendment made by subsection
			 (a).
			7.5-year phase-in
			 of flood insurance rates for newly mapped areas
			(a)In
			 generalSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015), as amended by the
			 preceding provisions of this Act, is further amended—
				(1)in subsection (a),
			 in the matter preceding paragraph (1), by inserting or notice
			 after prescribe by regulation;
				(2)in subsection (c),
			 by inserting and subsection (g) before the first comma;
			 and
				(3)by adding at the end the following new
			 subsection:
					
						(g)5-Year phase-In
				of flood insurance rates for newly mapped areasNotwithstanding any other provision of law
				relating to chargeable risk premium rates for flood insurance coverage under
				this title, in the case of any area that was not previously designated as an
				area having special flood hazards and that, pursuant to any issuance, revision,
				updating, or other change in flood insurance maps, becomes designated as such
				an area, during the 5-year period that begins upon the expiration of the period
				referred to in section 102(i)(1) of the Flood Disaster Protection Act of 1973
				with respect to such area, the chargeable premium rate for flood insurance
				under this title with respect to any property that is located within such area
				shall be—
							(1)for the first year of such 5-year period,
				20 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
							(2)for the second year of such 5-year period,
				40 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
							(3)for the third year of such 5-year period,
				60 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property;
							(4)for the fourth year of such 5-year period,
				80 percent of the chargeable risk premium rate otherwise applicable under this
				title to the property; and
							(5)for the fifth year of such 5-year period,
				100 percent of the chargeable risk premium rate otherwise applicable under this
				title to the
				property.
							.
				(b)Regulation or
			 noticeThe Administrator of
			 the Federal Emergency Management Agency shall issue an interim final rule or
			 notice to implement this section and the amendments made by this section as
			 soon as practicable after the date of the enactment of this Act.
			8.Increase in
			 annual limitation on premium increasesSection 1308(e) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended by
			 striking 10 percent and inserting 20
			 percent.
		9.Consideration of
			 construction, reconstruction, and improvement of flood protection systems in
			 determination of flood insurance rates
			(a)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
				(1)in subsection
			 (e)—
					(A)in the first
			 sentence, by striking construction of a flood protection system
			 and inserting construction, reconstruction, or improvement of a flood
			 protection system (without respect to the level of Federal investment or
			 participation); and
					(B)in the second
			 sentence—
						(i)by striking construction of a flood
			 protection system and inserting construction, reconstruction, or
			 improvement of a flood protection system; and
						(ii)by
			 inserting based on the present value of the completed system
			 after has been expended; and
						(2)in subsection
			 (f)—
					(A)in the first
			 sentence in the matter preceding paragraph (1), by inserting (without
			 respect to the level of Federal investment or participation) before the
			 period at the end;
					(B)in the third
			 sentence in the matter preceding paragraph (1), by inserting , whether
			 coastal or riverine, after special flood hazard;
			 and
					(C)in paragraph (1),
			 by striking a Federal agency in consultation with the local project
			 sponsor and inserting the entity or entities that own, operate,
			 maintain, or repair such system.
					(b)RegulationsThe Administrator of the Federal Emergency
			 Management Agency shall promulgate regulations to implement this section and
			 the amendments made by this section as soon as practicable, but not more than
			 18 months after the date of the enactment of this Act. Section 5 may not be
			 construed to annul, alter, affect, authorize any waiver of, or establish any
			 exception to, the requirement under the preceding sentence.
			(c)ImplementationThe
			 Administrator of the Federal Emergency Management Agency shall implement this
			 section and the amendments made by this section in a manner that will not
			 materially weaken the financial position of the national flood insurance
			 program or increase the risk of financial liability to Federal
			 taxpayers.
			10.Discounted flood
			 insurance rates for properties protected by a flood-protection system from less
			 than a 100-year frequency floodSection 1307 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4014) is amended by adding at the end the following new
			 subsection:
			
				(g)Except as provided in subsection (f) and
				notwithstanding any other provision of law, flood insurance coverage shall be
				made available for a property that the Director determines is protected by a
				flood-protection system that does not provide protection against a 100-year
				frequency flood at premium rates that reflect a discount for the actual
				protection against flood risk afforded by such flood-protection
				system.
				.
		11.Treatment of certain
			 flood protection projectsSection 1308 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4015), as amended by the preceding provisions of this
			 Act, is further amended by adding at the end the following new
			 subsection:
			
				(h)Treatment of
				certain flood protection projects
					(1)Inapplicability
				of mandatory purchase requirement; premium ratesNotwithstanding any other provision of law,
				upon full completion, as designed, of a flood protection system that was
				intended to provide flood protection with respect to a covered area, such
				covered area—
						(A)shall not be considered to be an area
				having special flood hazards for purposes of this Act or subsections (a), (b),
				or (e) of section 102, or section 202(a) of the Flood Disaster Protection Act
				of 1973; and
						(B)shall be eligible for flood insurance under
				this Act, if and to the extent that such area is eligible for such insurance
				under the other provisions of this Act, at premium rates not exceeding those
				that would be applicable under this section if the flood protection system
				referred to in paragraph (2) for such area had been completed and accredited as
				providing protection from floods at the level that the system was designed to
				provide (before construction, reconstruction, or improvement of the system, as
				applicable, began).
						The flood
				insurance rate maps shall indicate, for each covered area, the status of the
				area under subparagraphs (A) and (B).(2)Covered
				areaFor purposes of this
				subsection, a covered area is an area that was intended to be protected by a
				flood protection system—
						(A)(i)for which, as of April
				15, 2010—
								(I)construction, reconstruction, or
				improvement has not been completed;
								(II)adequate progress, within the meaning of
				section 1307(e), has been made on such construction, reconstruction, or
				improvement; and
								(III)is in an area having special flood
				hazards; or
								(ii)for which, as of such date—
								(I)construction, reconstruction, or
				improvement has been completed;
								(II)a determination regarding accreditation
				has not been made; and
								(III)is in an area having special flood
				hazards;
								(B)that was designed
				to provide protection for at least the 100-year frequency flood; and
						(C)that has been determined, pursuant to
				waterflow data or other scientific information of a Federal agency obtained
				after, or that has changed since, commencement of construction, reconstruction,
				or improvement, will not provide protection from floods at the level referred
				to in subparagraph
				(B).
						.
		12.Prohibition of
			 extension of subsidized rates to lapsed policiesSection 1308 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4015), as amended by the preceding provisions of this
			 Act, is further amended by adding at the end the following new
			 subsection:
			
				(i)Prohibition of
				extension of subsidized rates to lapsed policiesThe Director shall not provide flood
				insurance coverage under this title to any prospective insured at a rate less
				than the applicable estimated risk premium rates for the area (or subdivision
				thereof) for any policy under the flood insurance program that has lapsed in
				coverage, as a result of the deliberate choice of the holder of such
				policy.
				.
		13.Notification to
			 homeowners regarding mandatory purchase requirement applicability and rate
			 phase-insSection 201 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4105) is amended by
			 adding at the end the following new subsection:
			
				(f)Annual
				notificationThe Director, in
				consultation with affected communities, shall establish and carry out a plan to
				notify residents of areas having special flood hazards, on an annual
				basis—
					(1)that they reside
				in such an area;
					(2)of the
				geographical boundaries of such area;
					(3)of whether section
				1308(h) of the National Flood Insurance Act of 1968 applies to properties
				within such area;
					(4)of the provisions
				of section 102 requiring purchase of flood insurance coverage for properties
				located in such an area, including the date on which such provisions apply with
				respect to such area, taking into consideration section 102(i); and
					(5)of a general estimate of what similar
				homeowners in similar areas typically pay for flood insurance coverage, taking
				into consideration section 1308(g) of the National Flood Insurance Act of
				1968.
					.
		14.Community
			 outreach plan for updating floodplain areas and flood-risk zonesThe Administrator of the Federal Emergency
			 Management Agency shall, not later than the expiration of the 60-day period
			 beginning upon the date of the enactment of this Act, submit to the Congress a
			 community outreach plan for the updating of floodplain areas and flood-risk
			 zones under section 1360(f) of the National Flood Insurance Act of 1968
			 (42 U.S.C.
			 4101(f)).
		15.Notification of
			 establishment of flood elevationsSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101) is amended by adding at the end the following new
			 subsection:
			
				(l)Notification to
				Members of Congress of map modernization Upon any revision or update of any
				floodplain area or flood-risk zone pursuant to subsection (f), any decision
				pursuant to subsection (f)(1) that such revision or update is necessary, any
				issuance of preliminary maps for such revision or updating, or any other
				significant action relating to any such revision or update, the Director shall
				notify the Senators for each State affected, and each Member of the House of
				Representatives for each congressional district affected, by such revision or
				update in writing of the action
				taken.
				.
		16.Coverage for
			 additional living expenses and business interruptionSubsection (b) of section 1306 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended—
			(1)in paragraph (4),
			 by striking and at the end;
			(2)in paragraph
			 (5)—
				(A)by inserting
			 pursuant to paragraph (2), (3), or (4) after any flood
			 insurance coverage; and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
				
					(6)in the case of any
				residential property, each renewal or new contract for flood insurance coverage
				shall provide not less than $1,000 aggregate liability per dwelling unit for
				any necessary increases in living expenses incurred by the insured when losses
				from a flood make the residence unfit to live in, which coverage shall be
				available only at chargeable rates that are not less than the estimated premium
				rates for such coverage determined in accordance with section
				1307(a)(1);
					(7)in the case of any
				residential property, optional coverage for additional living expenses
				described in paragraph (6) shall be made available to every insured upon
				renewal and every applicant in excess of the limits provided in paragraph (6)
				in such amounts and at such rates as the Director shall establish, except that
				such chargeable rates shall not be less than the estimated premium rates for
				such coverage determined in accordance with section 1307(a)(1); and
					(8)in the case of any
				commercial property or other residential property, including multifamily rental
				property, optional coverage for losses resulting from any partial or total
				interruption of the insured’s business caused by damage to, or loss of, such
				property from a flood shall be made available to every insured upon renewal and
				every applicant, except that—
						(A)the Director may
				provide such coverage under such terms, conditions, and requirements as the
				Director considers appropriate to meet the needs of small businesses while
				complying with the requirement under subparagraph (C); and
						(B)any such coverage
				shall be made available only at chargeable rates that are not less than the
				estimated premium rates for such coverage determined in accordance with section
				1307(a)(1).
						.
			17.Exception to
			 waiting period for effective date of policiesSection 1306(c)(2)(A) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4013(c)(2)(A)) is amended
			 by inserting before the semicolon the following: or is in connection
			 with the purchase or other transfer of the property for which the coverage is
			 provided (regardless of whether a loan is involved in the purchase or transfer
			 transaction), but only when such initial purchase of coverage is made not later
			 30 days after such making, increasing, extension, or renewal of the loan or not
			 later than 30 days after such purchase or other transfer of the property, as
			 applicable.
		18.Minimum
			 deductibles for claimsSection
			 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is
			 amended—
			(1)by striking
			 The Director is and inserting the following: (a)
			 In general.—The
			 Director is; and
			(2)by adding at the
			 end the following:
				
					(b)Minimum annual
				deductibles
						(1)Pre-FIRM
				propertiesFor any structure
				that is covered by flood insurance under this title, and on which construction
				or substantial improvement occurred on or before December 31, 1974, or before
				the effective date of an initial flood insurance rate map published by the
				Director under section 1360 for the area in which such structure is located,
				the minimum annual deductible for damage to or loss of such structure shall
				be—
							(A)$1,500, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount equal to or less than $100,000; and
							(B)$2,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than $100,000.
							(2)Post-FIRM
				propertiesFor any structure that is covered by flood insurance
				under this title, and on which construction or substantial improvement occurred
				after December 31, 1974, or after the effective date of an initial flood
				insurance rate map published by the Director under section 1360 for the area in
				which such structure is located, the minimum annual deductible for damage to or
				loss of such structure shall be—
							(A)$750, if the flood
				insurance coverage for such structure covers loss of, or physical damage to,
				such structure in an amount equal to or less than $100,000; and
							(B)$1,000, if the
				flood insurance coverage for such structure covers loss of, or physical damage
				to, such structure in an amount greater than
				$100,000.
							.
			19.Payment of premiums
			 in installments for residential propertiesSection 1306 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4013) is amended by adding at the end the following new
			 subsection:
			
				(d)Payment of
				premiums in installments for residential propertiesIn addition to any other terms and
				conditions under subsection (a), such regulations shall provide that, in the
				case of any residential property, premiums for flood insurance coverage for
				such property may be paid in
				installments.
				.
		20.Termination of
			 force-placed insuranceSection
			 102(e) of the Flood Disaster Protection Act of 1973 (42 U.S.C.
			 4012a(e)) is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (5) and 6), respectively; and
			(2)by adding
			 inserting after paragraph (2) the following new paragraphs:
				
					(3)Termination of
				force-placed insuranceWithin
				15 days of receipt by the lender or servicer of a confirmation of a borrower’s
				existing flood insurance coverage, the lender or servicer shall—
						(A)terminate the
				force-placed insurance; and
						(B)refund to the
				borrower all force-placed insurance premiums paid by the borrower during any
				period during which the borrower’s flood insurance coverage and the
				force-placed flood insurance coverage were each in effect, and any related fees
				charged to the borrower with respect to the force-placed insurance during such
				period.
						(4)Sufficiency of
				demonstrationA lender or servicer for a loan shall accept any
				reasonable form of written confirmation from a borrower of existing flood
				insurance coverage, which shall include the existing flood insurance policy
				number along with the identity of, and contact information for, the insurance
				company or
				agent.
					.
			21.EnforcementSection 102(f) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)) is
			 amended—
			(1)in paragraph (2)—
				(A)in subparagraph
			 (A)(iii), by striking or at the end;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(C)in connection with the making, increasing,
				extending, servicing, or renewing of any loan, requiring the purchase of flood
				insurance coverage under the National Flood Insurance Act of 1968, or
				purchasing such coverage pursuant to subsection (e)(2), in an amount in excess
				of the minimum amount required under subsections (a) and (b) of this
				section.
						;
				(2)in paragraph
			 (5)—
				(A)in the first
			 sentence, by striking $350 and inserting $2,000;
			 and
				(B)in the last
			 sentence, by striking $100,000 and inserting $1,000,000;
			 except that such limitation shall not apply to a regulated lending institution
			 or enterprise for a calendar year if, in any three (or more) of the five
			 calendar years immediately preceding such calendar year, the total amount of
			 penalties assessed under this subsection against such lending institution or
			 enterprise was $1,000,000; and
				(3)in paragraph (6),
			 by adding after the period at the end the following: No penalty may be
			 imposed under this subsection on a regulated lending institution or enterprise
			 that has made a good faith effort to comply with the requirements of the
			 provisions referred to in paragraph (2) or for any non-material violation of
			 such requirements..
			22.Notification to
			 tenants of availability of contents insuranceThe National Flood Insurance Act of 1968 is
			 amended by inserting after section 1308 (42 U.S.C. 4015) the following new
			 section:
			
				1308A.Notification
				to tenants of availability of contents insurance
					(a)In
				generalThe Director shall, upon entering into a contract for
				flood insurance coverage under this title for any property—
						(1)provide to the
				insured sufficient copies of the notice developed pursuant to subsection (b);
				and
						(2)require the
				insured to provide a copy of the notice, or otherwise provide notification of
				the information under subsection (b) in the manner that the manager or landlord
				deems most appropriate, to each such tenant and to each new tenant upon
				commencement of such a tenancy.
						(b)NoticeNotice
				to a tenant of a property in accordance with this subsection is written notice
				that clearly informs a tenant—
						(1)whether the
				property is located in an area having special flood hazards;
						(2)that flood
				insurance coverage is available under the national flood insurance program
				under this title for contents of the unit or structure leased by the
				tenant;
						(3)of the maximum
				amount of such coverage for contents available under this title at that time;
				and
						(4)of where to obtain
				information regarding how to obtain such coverage, including a telephone
				number, mailing address, and Internet site of the Director where such
				information is
				available.
						.
		23.Grants for
			 direct funding of mitigation activities for individual repetitive claims
			 properties
			(a)Direct grants to
			 ownersSection 1323 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4030) is amended—
				(1)in the section
			 heading, by inserting Direct
			 before Grants; and
				(2)in the matter in
			 subsection (a) that precedes paragraph (1)—
					(A)by inserting
			 , to owners of such properties, before for mitigation
			 actions; and
					(B)by striking
			 1 and inserting two.
					(b)Availability of
			 fundsParagraph (9) of section 1310(a) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4017(a)) is amended by
			 inserting which shall remain available until expended, after
			 any fiscal year,.
			24.Flood insurance
			 outreachChapter I of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended
			 by the preceding provisions of this Act, is further amended by adding at the
			 end the following new section:
			
				1326.Grants for
				outreach to property owners and renters
					(a)In
				GeneralThe Director may, to the extent amounts are made
				available pursuant to subsection (i), make grants to local governmental
				agencies responsible for floodplain management activities (including such
				agencies of Indians tribes, as such term is defined in section 4 of the Native
				American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) in
				communities that participate in the national flood insurance program under this
				title, for use by such agencies to carry out outreach activities to encourage
				and facilitate the purchase of flood insurance protection under this Act by
				owners and renters of properties in such communities and to promote educational
				activities that increase awareness of flood risk reduction.
					(b)Outreach
				ActivitiesAmounts from a grant under this section shall be used
				only for activities designed to—
						(1)identify owners
				and renters of properties in communities that participate in the national flood
				insurance program, including owners of residential and commercial
				properties;
						(2)notify such owners
				and renters when their properties become included in, or when they are excluded
				from, an area having special flood hazards and the effect of such inclusion or
				exclusion on the applicability of the mandatory flood insurance purchase
				requirement under section 102 of the Flood Disaster Protection Act of 1973
				(42 U.S.C.
				4012a) to such properties;
						(3)educate such
				owners and renters regarding the flood risk and reduction of this risk in their
				community, including the continued flood risks to areas that are no longer
				subject to the flood insurance mandatory purchase requirement;
						(4)educate such
				owners and renters regarding the benefits and costs of maintaining or acquiring
				flood insurance, including, where applicable, lower-cost preferred risk
				policies under this title for such properties and the contents of such
				properties;
						(5)encouraging such
				owners and renters to maintain or acquire such coverage;
						(6)notify such owners of where to obtain
				information regarding how to obtain such coverage, including a telephone
				number, mailing address, and Internet site of the Director where such
				information is available; and
						(7)educate local real estate agents in
				communities participating in the national flood insurance program regarding the
				program and the availablility of coverage under the program for owners and
				renters of properties in such communities, and establish coordination and
				liaisons with such real estate agents to facilitate purchase of coverage under
				this Act and increase awareness of flood risk reduction.
						(c)Cost Sharing
				Requirement
						(1)In
				generalIn any fiscal year, the Director may not provide a grant
				under this section to a local governmental agency in an amount exceeding 3
				times the amount that the agency certifies, as the Director shall require, that
				the agency will contribute from non-Federal funds to be used with grant amounts
				only for carrying out activities described in subsection (b).
						(2)Non-federal
				fundsFor purposes of this subsection, the term
				non-Federal funds includes State or local government agency
				amounts, in-kind contributions, any salary paid to staff to carry out the
				eligible activities of the grant recipient, the value of the time and services
				contributed by volunteers to carry out such services (at a rate determined by
				the Director), and the value of any donated material or building and the value
				of any lease on a building.
						(d)Administrative
				Cost LimitationNotwithstanding subsection (b), the Director may
				use not more than 5 percent of amounts made available under subsection (i) to
				cover salaries, expenses, and other administrative costs incurred by the
				Director in making grants and provide assistance under this section.
					(e)Application and
				Selection
						(1)In
				generalThe Director shall provide for local governmental
				agencies described in subsection (a) to submit applications for grants under
				this section and for competitive selection, based on criteria established by
				the Director, of agencies submitting such applications to receive such
				grants.
						(2)Selection
				considerationsIn selecting applications of local government
				agencies to receive grants under paragraph (1), the Director shall
				consider—
							(A)the existence of a
				cooperative technical partner agreement between the local governmental agency
				and the Federal Emergency Management Agency;
							(B)the history of
				flood losses in the relevant area that have occurred to properties, both inside
				and outside the special flood hazards zones, which are not covered by flood
				insurance coverage;
							(C)the estimated
				percentage of high-risk properties located in the relevant area that are not
				covered by flood insurance;
							(D)demonstrated
				success of the local governmental agency in generating voluntary purchase of
				flood insurance;
							(E)demonstrated
				technical capacity of the local governmental agency for outreach to individual
				property owners; and
							(F)the number of flood-related major disaster
				or emergency declarations made by the President with respect to the relevant
				area under the Robert T. Stafford Disaster Relief and Emergency Assistance Act
				(42 U.S.C. 5121 et
				seq.) during the preceding five years.
							(f)Direct Outreach
				by FEMAIn each fiscal year that amounts for grants are made
				available pursuant to subsection (i), the Director may use not more than 50
				percent of such amounts to carry out, and to enter into contracts with other
				entities to carry out, activities described in subsection (b) in areas that the
				Director determines have the most immediate need for such activities.
					(g)Coordination
				with other agenciesA local
				governmental agency that receives a grant under this section, and an entity
				that receives amounts pursuant to subsection (f), may coordinate or contract
				with other agencies and entities having particular capacities, specialties, or
				experience with respect to certain populations or constituencies, including
				elderly or disabled families or persons, to carry out activities described in
				subsection (b) with respect to such populations or constituencies.
					(h)Reporting
						(1)Local
				governmentsEach local
				government agency that receives a grant under this section, and each entity
				that receives amounts pursuant to subsection (f), shall submit a report to the
				Director, not later than 12 months after such amounts are first received, which
				shall include such information as the Director considers appropriate to
				describe the activities conducted using such amounts and the effect of such
				activities on the retention or acquisition of flood insurance coverage.
						(2)DirectorThe Director shall submit an annual report,
				not later than December 31 of each year, to the Committee on Financial Services
				of the House of Representatives and the Committee on Banking, Housing, and
				Urban Affairs of the Senate on the effectiveness of grants awarded under this
				section to local government agencies, the activities conducted using such grant
				amounts, and the effect of such activities on the retention or acquisition of
				flood insurance coverage.
						(i)Authorization of
				AppropriationsThere is authorized to be appropriated for grants
				under this section $50,000,000 for each of fiscal years 2011 through
				2015.
					(j)Prohibition on
				earmarksNo amounts made
				available for grants under this section may be used for a Congressional earmark
				as defined in clause 9(e) of Rule XXI of the Rules of the House of
				Representatives.
					.
		25.Treatment of
			 swimming pool enclosures outside of hurricane seasonChapter I of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4001 et seq.), as amended by the preceding provisions of
			 this Act, is further amended by adding at the end the following new
			 section:
			
				1327.Treatment of
				swimming pool enclosures outside of hurricane seasonIn the case of any property that is
				otherwise in compliance with the coverage and building requirements of the
				national flood insurance program, the presence of an enclosed swimming pool
				located at ground level or in the space below the lowest floor of a building
				after November 30 and before June 1 of any year shall have no effect on the
				terms of coverage or the ability to receive coverage for such building under
				the national flood insurance program established pursuant to this title, if the
				pool is enclosed with non-supporting breakaway
				walls.
				.
		26.Requirements
			 relating to windstorm and floodSection 1345 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4081) is amended by adding at the end the following new
			 subsection:
			
				(d)Requirements for
				Write-Your-Own insurers relating to windstorm and flood
					(1)Written
				agreementThe Director may
				not utilize the facilities or services of any insurance company or other
				insurer or entity to offer flood insurance coverage under this title unless
				such company, insurer, or entity enters into a written agreement with the
				Director that provides as follows:
						(A)Prohibition on
				exclusion of wind damage coverageThe agreement shall prohibit the company,
				insurer, or entity from including, in any policy provided by the company or
				insurer for homeowners’ insurance coverage or coverage for damage from
				windstorms, any provision that excludes coverage for wind or other damage
				solely because flooding also contributed to damage to the insured
				property.
						(B)Fiduciary
				responsibilityThe agreement shall provide that the company,
				insurer, or entity—
							(i)has a fiduciary
				duty with respect to the Federal taxpayers;
							(ii)in selling and
				servicing policies for flood insurance coverage under this title and adjusting
				claims under such coverage, will act in the best interests the national flood
				insurance program rather than in the interests of the company, insurer, or
				entity; and
							(iii)will provide
				written guidance to each insurance agent and claims adjuster for the company,
				insurer, or entity that sets forth the terms of the agreement pursuant to
				subparagraph (A) and this subparagraph.
							(2)Requirements for
				adjustment of claimsThe
				Director shall, in utilizing the facilities of any insurance company or other
				insurer or entity pursuant to this section to offer flood insurance coverage
				under this title, the Director shall provide as follows:
						(A)Approval of
				adjustment proceduresNo such
				insurance company, other insurer, or entity may offer flood insurance coverage
				under this title unless the Director has approved, as meeting standards as the
				Director shall establish, the procedures, protocols, guidelines, standards, or
				instructions used by the company, insurer, or entity in adjusting claims for
				identifying, apportioning, quantifying, and differentiating damage caused by
				flooding and damage caused by wind.
						(B)Treatment of
				wind and flood claims from same eventThe Director shall require any insurance
				company or other insurer or entity that, pursuant to this section, provides
				flood insurance coverage under this title for a property and that also provides
				insurance coverage for the same property for losses resulting from wind, when
				claims are made both for damage resulting from flood and for damage resulting
				from wind involved in a single event, to comply with the following
				requirements:
							(i)Contemporaneous
				adjustmentThe claims for damage to the property under the
				coverage under this title for losses from flood and under the coverage for
				losses from wind shall be adjusted contemporaneously.
							(ii)Inclusions in
				flood claim fileThe insurance company, other insurer, or entity
				shall obtain and include in the file maintained with respect to any claim under
				the flood insurance coverage under this title, and make available to the
				Director upon request, the following information relating to the wind
				claim:
								(I)The amount paid on
				the claim and the date of such payment..
								(II)An explanation of rationale used by the
				company, insurer, or entity in determining which damage resulted from flood and
				which damage resulted from wind.
								(III)Copies of any
				photographs, witness statements, and other evidence related to the wind or
				flood claim.
								(iii)ReviewThe
				Director shall review the information obtained pursuant to clause (ii) to
				ensure that—
								(I)claims are paid
				under coverage under this title only for losses resulting from flood;
				and
								(II)in the adjusting the claims, the insurance
				company or other insurer or entity complied with procedures, protocols,
				guidelines, standards, or instructions for identifying, apportioning,
				quantifying, and differentiating damage caused by flooding and damage caused by
				wind that have been approved by the Director as meeting the standards
				established by the Director pursuant to subparagraph (A).
								(iv)Payment under
				flood coverage when cause of loss cannot be determinedIf the insurance company or other insurer
				or entity determines that the loss claimed was caused by flooding or wind, but
				that the evidence is insufficient to differentiate the losses caused by
				flooding from those caused by wind, the company, insurer, or entity shall pay
				the claim under the flood insurance coverage for the property as if the entire
				loss were caused by flooding, and shall submit all information regarding the
				claim to the Director.
							(v)FEMA
				determination and recoveryIn the case of any claim paid pursuant
				to clause (iv), the Director shall review the information related to the claim
				and determine, in accordance with procedures for making such a determination
				regarding such claims as the Director shall establish, the losses caused by
				wind. The Director shall seek to recover any portion of the losses that the
				Director determines were caused by wind from the insurance company or other
				insurer or entity that, pursuant to clause (iv), paid such losses as flood
				losses.
							.
		27.Notice of
			 availability of flood insurance and escrow in RESPA good faith
			 estimateSubsection (c) of
			 section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604(c))
			 is amended by adding at the end the following new sentence: Each such
			 good faith estimate shall include the following conspicuous statements and
			 information: (1) that flood insurance coverage for residential real estate is
			 generally available under the national flood insurance program whether or not
			 the real estate is located in an area having special flood hazards and that, to
			 obtain such coverage, a home owner or purchaser should contact the national
			 flood insurance program; (2) a telephone number and a location on the Internet
			 by which a home owner or purchaser can contact the national flood insurance
			 program; and (3) that the escrowing of flood insurance payments is required for
			 many loans under section 102(d) of the Flood Disaster Protection Act of 1973,
			 and may be a convenient and available option with respect to other
			 loans..
		28.Authorization of
			 additional FEMA staffNotwithstanding any other provision of law,
			 the Director of the Federal Emergency Management Agency may employ such
			 additional staff as may be necessary to carry out all of the responsibilities
			 of the Director pursuant to this Act, the amendments made by this Act, and the
			 national flood insurance program. There are authorized to be appropriated to
			 Director such sums as may be necessary for costs of employing such additional
			 staff.
		29.Plan to verify
			 maintenance of flood insurance on Mississippi and Louisiana properties
			 receiving emergency supplemental fundsThe Secretary of Housing and Urban
			 Development and the Director of the Federal Emergency Management Agency shall
			 jointly develop and implement a plan to verify that persons receiving funds
			 under the Homeowner Grant Assistance Program of the State of Mississippi or the
			 Road Home Program of the State of Louisiana from amounts allocated to the State
			 of Mississippi or the State of Louisiana, respectively, from the Community
			 development fund under the Emergency Supplemental Appropriations Act to Address
			 Hurricanes in the Gulf of Mexico and Pandemic Influenza, 2006 (Public Law
			 109–148) are maintaining flood insurance on the property for
			 which such persons receive such funds as required by each such Program.
		30.Flood insurance
			 advocateChapter II of the
			 National Flood Insurance Act of 1968 is amended by inserting after section 1330
			 (42 U.S.C.
			 4041) the following new section:
			
				1330A.Office of the
				Flood Insurance Advocate
					(a)Establishment of
				position
						(1)In
				generalThere shall be in the Federal Emergency Management Agency
				an Office of the Flood Insurance Advocate which shall be headed by the National
				Flood Insurance Advocate. The National Flood Insurance Advocate shall report
				directly to the Director and shall, to the extent amounts are provided pursuant
				to subsection (f), be compensated at the same rate as the highest rate of basic
				pay established for the Senior Executive Service under
				section
				5382 of title 5, United States Code, or, if the Director so
				determines, at a rate fixed under section 9503 of such title.
						(2)AppointmentThe
				National Flood Insurance Advocate shall be appointed by the Director, and
				without regard to the provisions of title 5, United States Code, relating to
				appointments in the competitive service or the Senior Executive Service.
						(3)QualificationsAn individual appointed under paragraph (2)
				shall have a background in customer service as well as insurance.
						(4)StaffTo
				the extent amounts are provided pursuant to subsection (f), the National Flood
				Insurance Advocate may employ such personnel as may be necessary to carry out
				the duties of the Office.
						(b)Functions of
				Office
						(1)In
				generalIt shall be the function of the Office of the Flood
				Insurance Advocate to—
							(A)assist insureds
				under the national flood insurance program in resolving problems with the
				Federal Emergency Management Agency relating to such program;
							(B)identify areas in
				which such insureds have problems in dealings with the Agency relating to such
				program;
							(C)identify potential
				legislative, administrative, or regulatory changes which may be appropriate to
				mitigate such problems;
							(D)assist communities and homeowners with
				interpreting, implementing, and appealing floodplain maps and floodplain map
				determinations;
							(E)facilitate the sharing of the
				best-practices of the Federal Emergency Management Agency amongst all offices
				of the Agency with respect to the creation and updating of floodplain
				maps;
							(F)not less than one year after receipt of a
				request from a community, perform an economic impact analysis for such
				community on the economic impact of floodplain maps and floodplain map
				determinations on small businesses, lending, real estate development, and other
				economic indicators within such community;
							(G)establish a
				national arbitration panel regarding flood map modernization, with panel
				members consisting of experts in flood insurance, flood map determination, real
				estate development, structural engineering, and other such experts, including a
				representative from the Federal Emergency Management Administration, to allow
				individuals or communities impacted by a flood map revision to challenge such a
				revision; such panel may, under such terms and conditions it may establish,
				temporarily suspend implementation of a floodplain map pending such panel’s
				review of evidence submitted by such individuals or communities as part of such
				challenge;
							(H)establish a
				process under which scientific and engineering data, including maps and an
				explanation of how the Director makes a determination regarding a map revision,
				will be made publicly available to any interested individuals to be impacted by
				a flood map revision; and
							(I)establish a
				process under which each community to be impacted by a flood map revision will
				be provided an open community forum to consult with and ask questions of
				representatives of the Federal Emergency Management Administration.
							(J)identify ways to assist communities in
				efforts to fund the accreditation of flood protection systems.
							(2)Annual
				reports
							(A)ActivitiesNot later than December 31 of each calendar
				year, the National Flood Insurance Advocate shall report to the Committee on
				Financial Services of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate on the activities of the
				Office of the Flood Insurance Advocate during the fiscal year ending during
				such calendar year. Any such report shall contain full and substantive
				analysis, in addition to statistical information, and shall—
								(i)identify the
				initiatives the Office of the Flood Insurance Advocate has taken on improving
				services for insureds under the national flood insurance program and
				responsiveness of the Federal Emergency Management Agency with respect to such
				program;
								(ii)identify areas of
				the law or regulations relating to the national flood insurance program that
				impose significant compliance burdens on such insureds or the Federal Emergency
				Management Agency, including specific recommendations for remedying these
				problems; and
								(iii)include such
				other information as the National Flood Insurance Advocate may deem
				advisable.
								(B)Direct
				submission of reportEach report required under this paragraph
				shall be provided directly to the committees identified in subparagraph (A)
				without any prior review or comment from the Director, the Secretary of
				Homeland Security, or any other officer or employee of the Federal Emergency
				Management Agency or the Department of Homeland Security, or the Office of
				Management and Budget.
							(c)FundingPursuant
				to section 1310(a)(4), the Director may use amounts from the National Flood
				Insurance Fund to fund the activities of the Office of the Flood Advocate in
				each of fiscal years 2011 through 2016, except that the amount so used in each
				such fiscal year may not exceed $5,000,000 and shall remain available until
				expended. Notwithstanding any other provision of this title, amounts made
				available pursuant to this subsection shall not be subject to offsetting
				collections through premium rates for flood insurance coverage under this
				title.
					.
		31.Treatment of
			 previously mapped areasSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101) is amended by adding at the end the following new
			 subsection:
			
				(k)Treatment of
				previously mapped areasIf
				the Director issues a letter of map revision for an area or a portion of an
				area to correct an error in a recently issued flood insurance rate map and such
				letter results in the designation of such area as not having special flood
				hazards, the Director shall reexamine the designation of any areas bordering or
				abutting the area that was the subject of such letter if such areas are located
				within a special flood hazard area. The Director shall inform the community and
				residents within such area of the results of such examination no later than one
				year after the date of the initial letter of map
				revision.
				.
		32.Remapping of
			 areas with improved leveesSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101) is amended by adding at the end the following new
			 subsection:
			
				(l)Remapping of
				areas with improved leveesIf
				at any time any community, any State, the Army Corps of Engineers, or any other
				entity improves any levee system that protects any area that is located in an
				area having special flood hazards and the Director determines that such
				improvement mitigates flood risk in a manner that eliminates the risk of
				flooding in the area, the Director shall—
					(1)revise and update
				the floodplain areas and flood risk zones, and the flood insurance maps
				reflecting such areas and zones, for the areas protected by such levee system
				so that any requirement under the Flood Disaster Protection Act of 1973 for
				mandatory purchase of flood insurance does not apply to such area; and
					(2)make the updated
				maps and any information regarding such updating available to the affected
				communities.
					.
		33.Appeals
			(a)Television and
			 radio announcementSection
			 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is
			 amended—
				(1)in subsection (a),
			 by inserting after determinations by inserting the following:
			 by notifying a local television and radio station,; and
				(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: “and shall notify a local television and radio station at least once
			 during the same 10-day period”.
				(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply with respect to any flood
			 elevation determination for any area in a community that has not, as of the
			 date of the enactment of this Act, been issued a Letter of Final Determination
			 for such determination under the flood insurance map modernization
			 process.
			34.Eligibility of
			 property demolition and rebuilding under flood mitigation assistance
			 program
			(a)Flood mitigation
			 assistance programSection
			 1366(e)(5)(B) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4104c(e)(5)(B)) is amended by striking or
			 floodproofing and inserting floodproofing, or demolition and
			 rebuilding of properties to at least base flood elevation or greater, if
			 required by any local ordinance.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that section 1366 of the Flood Insurance Act of 1968 (42 U.S.C. 4104c),
			 as in effect on the day before the date of enactment of this Act, authorized
			 the Administrator of the Federal Emergency Management Agency to consider
			 property demolition and rebuilding as eligible activities under the Flood
			 Mitigation Assistance Program. The purpose of the amendment made by subsection
			 (a) is to clarify that such authority exists.
			35.Study regarding
			 mandatory purchase requirement for non-federally related loans
			(a)In
			 GeneralThe Comptroller General shall conduct a study to assess
			 the impact, effectiveness, and feasibility of, and basis under the Constitution
			 of the United States for, amending the provisions of the Flood Disaster
			 Protection Act of 1973 regarding the properties that are subject to the
			 mandatory flood insurance coverage purchase requirements under such Act to
			 extend such requirements to any property that is located in any area having
			 special flood hazards and which secures the repayment of a loan that is not
			 described in paragraph (1), (2), or (3) of section 102(b) of such Act, and
			 shall determine how best to administer and enforce such a requirement, taking
			 into consideration other insurance purchase requirements under Federal and
			 State law.
			(b)ReportThe
			 Comptroller General shall submit a report to the Congress regarding the results
			 and conclusions of the study under subsection (a) not later than the expiration
			 of the 6-month period beginning on the date of the enactment of this
			 Act.
			36.Study of methods
			 to increase flood insurance program participation by low-income families and
			 families in rural communities and on Indian reservations
			(a)In
			 GeneralThe Comptroller
			 General of the United States shall conduct a study to identify and analyze
			 potential methods, practices, and incentives that would increase the extent to
			 which low-income families (as such term is defined in section 3(b) of the
			 United States Housing Act of 1937 (42 U.S.C.
			 1437a(b))), families residing in rural communities, and
			 families who reside on Indian reservations, that own residential properties
			 located within areas having special flood hazards purchase flood insurance
			 coverage for such properties under the national flood insurance program. In
			 conducting the study, the Comptroller General shall analyze the effectiveness
			 and costs of the various methods, practices, and incentives identified,
			 including their effects on the national flood insurance program.
			(b)ReportThe
			 Comptroller General shall submit to the Congress a report setting forth the
			 conclusions of the study under this section not later than 12 months after the
			 date of the enactment of this Act.
			37.Report on inclusion
			 of building codes in floodplain management criteriaNot later than the expiration of the 6-month
			 period beginning on the date of the enactment of this Act, the Administrator of
			 the Federal Emergency Management Agency shall conduct a study and submit a
			 report to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 regarding the impact, effectiveness, and feasibility of amending section 1361
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102) to include widely
			 used and nationally recognized building codes as part of the floodplain
			 management criteria developed under such section, and shall determine—
			(1)the regulatory,
			 financial, and economic impacts of such a building code requirement on
			 homeowners, States and local communities, local land use policies, and the
			 Federal Emergency Management Agency;
			(2)the resources
			 required of State and local communities to administer and enforce such a
			 building code requirement;
			(3)the effectiveness
			 of such a building code requirement in reducing flood-related damage to
			 buildings and contents;
			(4)the impact of such
			 a building code requirement on the actuarial soundness of the National Flood
			 Insurance Program;
			(5)the effectiveness
			 of nationally recognized codes in allowing innovative materials and systems for
			 flood-resistant construction;
			(6)the feasibility
			 and effectiveness of providing an incentive in lower premium rates for flood
			 insurance coverage under such Act for structures meeting whichever of such
			 widely used and nationally recognized building code or any applicable local
			 building code provides greater protection from flood damage;
			(7)the impact of such a building code
			 requirement on rural communities with different building code challenges than
			 more urban environments; and
			(8)the impact of such
			 a building code requirement on Indian reservations.
			38.Study on repaying
			 flood insurance debtNot later
			 than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall submit a report to the Congress setting forth a plan for repaying
			 within 10 years all amounts, including any amounts previously borrowed but not
			 yet repaid, owed pursuant to clause (2) of subsection (a) of section 1309 of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)(2)).
		39.Study regarding
			 certain harbor areas
			(a)StudyThe Administrator of the Federal Emergency
			 Management Agency shall carry out a study to identify the impacts of the
			 National Flood Insurance Program on harbor areas that are working waterfronts,
			 which shall—
				(1)identify the
			 models and assumptions used under such program with respect to wave action in
			 working waterfronts and harbors;
				(2)determine whether
			 these are the same models and assumptions used for open or unprotected coast
			 lines;
				(3)identify the
			 assumptions used under such program in modeling V-zones;
				(4)identify the
			 underlying basis for projected impact of waves on working waterfronts;
				(5)identify the
			 frequency with which individual working waterfronts receive revised flood-risk
			 based on the data they provide;
				(6)determine the
			 feasibility of basing flood maps for such working waterfronts on actual
			 historical flood and damage data;
				(7)identify the
			 standards for construction and design of working waterfront infrastructure that
			 would be needed to safely develop commercial buildings in the V-zone;
				(8)determine the
			 economic impacts of the National Flood Insurance Program on working waterfronts
			 and working waterfront dependant businesses;
				(9)identify any new
			 or alternative models that may be used to more accurately reflect the risk of
			 flooding in working waterfronts and harbor environments;
				(10)review the
			 current coastal flood insurance study guidelines and recommended
			 methodologies;
				(11)determine whether
			 methodologies other than those referred to in paragraph (10) should be applied
			 with respect to complicated harbors and open shorelines;
				(12)review where 2-D
			 ST Wave methodology should be applied and where other methodologies should be
			 applied;
				(13)review available data on wave attenuation
			 through pilings and piers and determine whether a physical model for the
			 attenuation of waves in that environment can be undertaken to derive such data;
			 and
				(14)include any other
			 information the Administrator considers relevant to evaluating the flood risk
			 and insurance challenges facing working waterfronts.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Administrator shall submit to the Congress a
			 report setting forth the results and conclusions of the study,
			 including—
				(1)a
			 description of all of the matters identified and determined pursuant to
			 subsection (a); and
				(2)an analysis of the
			 feasibility of developing a sheltered harbor flood zone for purposes of the
			 National Flood Insurance Program that specifically recognizes the unique
			 challenges faced by working waterfronts and built-up harbors.
				(c)DefinitionIn this section, the term working
			 waterfront means real property (including support structures over water
			 and other facilities) that provides access to coastal waters to persons engaged
			 in commercial fishing, recreational fishing business, boatbuilding,
			 aquaculture, or other water-dependent coastal-related business and is used for,
			 or that supports, commercial fishing, recreational fishing, boatbuilding,
			 aquaculture, or other water-dependent coastal-related business.
			40.Study regarding
			 hazard modelingThe
			 Administrator of the Federal Emergency Management Agency shall conduct a study
			 to identify and assess the impacts, including short-term and long-term impacts,
			 of significant flooding events and subsequent revisions of hazard modeling and
			 mapping since January 1, 2000, on the financial soundness of the national flood
			 insurance program. The Administrator may enter into an agreement with Water
			 Resources Research Institutes to conduct the study under this section. The
			 Administrator shall provide for a final report regarding the study to be
			 submitted to the Congress not later than the expiration of the 16-month period
			 beginning on the date of the enactment of this Act. The report may include
			 recommendations of the Administrator with respect to revising hazard modeling
			 and mapping.
		41.Study regarding
			 impact of rate increases on pre-FIRM properties
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to assess the impacts of
			 implementing provisions regarding pre-FIRM properties (as such term is defined
			 in section 578(b) of the National Flood Insurance Reform Act of 1994
			 (42 U.S.C.
			 4014)), including the impact on the program participation rate
			 among owners, renters, and tenants of non-primary residences or commercial
			 nonresidential properties. In conducting the study, the Comptroller General
			 shall analyze the cost effectiveness and effect on local government tax base of
			 various options, including an option of implementing such provisions on the
			 severe repetitive loss properties only.
			(b)ReportThe
			 Comptroller General shall submit a report to Congress regarding the results and
			 conclusions of the study under subsection (a) not later than the expiration of
			 the 9-month period beginning on the date of enactment of this Act.
			42.Study of effects of
			 Act
			(a)StudyThe Administrator of the Federal Emergency
			 Management Agency shall conduct a study to identify and assess the impacts,
			 including short-term and long-term impacts, of this Act and the amendments made
			 by this Act on the financial soundness of the national flood insurance
			 program.
			(b)ReportNot
			 later than 12 months after the date of the enactment of this Act, the
			 Administrator shall submit a report to the Congress setting forth the results
			 and conclusions of study under subsection (a), which shall include specific
			 recommendations for actions to mitigate against any negative financial impacts
			 resulting from this Act and the amendments made by this Act that could increase
			 the debt of the national flood insurance program.
			43.Reimbursement for
			 costs incurred by homeowners obtaining letters of map amendmentIf the owner of any property located in an
			 area described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (as added by the preceding provisions of this Act) obtains a letter of map
			 amendment during the 5-year period for such area referred to in such section,
			 the Administrator of the Federal Emergency Management Agency shall reimburse
			 such owner, or such entity or jurisdiction acting on such owner’s behalf, for
			 any costs incurred in obtaining such letter.
		44.Interim final
			 rulemakingThe Administrator
			 of the Federal Emergency Management Agency shall issue an interim final rule to
			 implement the amendments made by this Act as soon as practicable, but not more
			 than 18 months after the date of the enactment of this Act. The Administrator
			 of the Federal Emergency Management Agency shall issue a final rule within one
			 year after the effective date of the interim final rule. In the event that the
			 deadlines in this section are not met, the Administrator shall report to the
			 Congress monthly on the status of the rulemakings and the reasons for the
			 failure to comply with the statutory deadlines.
		45.Study on private
			 insurance market, community participation in the National Flood Insurance
			 Program, and the regionalization of the National Flood Insurance
			 Program
			(a)StudyThe Comptroller General shall conduct a
			 study on—
				(1)ways that the
			 private insurance market can contribute to insuring against flood
			 damage;
				(2)the impact on the
			 National Flood Insurance Program if communities decide not to participate in
			 the Program; and
				(3)the feasibility of
			 regionalizing the National Flood Insurance Program and ensuring that there is
			 no cross-subsidization between regions under such Program.
				(b)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit to Congress a report containing the results of
			 the study conducted under subsection (a).
			46.Ethics
			 complianceAll funds
			 authorized under this Act or any amendment made by this Act shall be expended
			 in a manner that is consistent with the manual on Standards of Ethical Conduct
			 for Employees of the Executive Branch.
		
	
		
			Passed the House of
			 Representatives July 15, 2010.
			Lorraine C. Miller,
			Clerk
		
	
